Citation Nr: 1119216	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  04-01 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968, including service in the Republic of Vietnam.  

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2002 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine.  In that decision, the RO denied the Veteran's petition to reopen the claim for service connection for a chronic lower back strain with functional scoliosis as new and material evidence had not been submitted.  

The Veteran testified before the undersigned at a November 2004 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.  

In March 2005, the Board granted the Veteran's petition to reopen the claim for service connection for a lower back disability and remanded the underlying claim for further development.  

In April 2008 and August 2009 the Board remanded this matter for further development.


FINDING OF FACT

The Veteran injured his lower back in service and there is post-service continuity of symptomatology demonstrating a nexus between the Veteran's current lower back disability and the in-service injuries.


CONCLUSION OF LAW

The criteria for service connection for a lower back disability are met.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for service connection for a lower back disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2010).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b) (West 2002); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records reveal that the Veteran has been diagnosed as having various lower back disabilities.  For example, an October 2009 VA examination report indicated a diagnosis of degenerative disease of the lumbar spine.  Thus, a current lower back disability has been demonstrated.

There is also evidence of in-service lower back injuries and of a continuity of symptomatology linking those injuries to the current lower back disability.  Service treatment records reflect that the Veteran was treated for back pain in December 1965 and August 1966.  In November 1966 he hurt his back lifting and was treated for pain over the right subscapular area.  He was diagnosed as having myofasciitis.

The Veteran has also reported on various occasions, including in a March 2010 letter, that he injured his back while serving in Vietnam in November 1966 when he slipped and fell into the hold of a ship while observing the unloading of cargo from the ship.  

Service personnel and treatment records indicate that the Veteran served as a longshoreman in Vietnam from August 1966 to August 1967 with the 410th Transport Company.  He was treated for a right elbow injury due to a fall from a pallet in November 1966.  The Veteran is competent to report an in-service lower back injury due to a fall.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  

Furthermore, there is no evidence to explicitly contradict his reports and they are generally consistent with the evidence of record and the circumstances of his service.  Thus, the Board concludes that his reports are also credible.  Therefore, the Veteran's reported in-service lower back injury due to a fall in November 1966 is conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).  

The first post-service evidence of a lower back disability is an April 1972 claim submitted by the Veteran (VA Form 21-526) which indicates that he reported a back disability.  Subsequent medical records dated from October 1972 to October 2009 and statements by the Veteran reflect a long history of complaints of and treatment for lower back problems, including discomfort, tenderness, pain, limitation of spinal motion, stiffness, muscle weakness and spasms, and sciatica.  Diagnoses of functional scoliosis, mild narrowing of the L5/S1 disc space, probable L5-S1 disc herniation, spondylolysis of the L5 vertebra on the left, a chronic lumbosacral strain, status post lumbar laminectomy, and degenerative disease of the lumbar spine were provided.  He has reportedly experienced lower back problems ever since his in-service back injuries.  

An October 2005 VA examination report includes an opinion that the Veteran's lower back disability was not related to service.  Specifically, the diagnosed spondylosis of the lumbar spine was symmetrical, age and lifestyle-related and the scoliosis was related to the Veteran's fracture of the left femur.  Overall, his claim for service connection for a lower back disability was unsubstantiated by the medical records regarding the pathology of the residuals of a back injury.

The Veteran was afforded a second VA examination in October 2009 for his lower back disability and was diagnosed as having chronic lower back pain with functional scoliosis and degenerative disease of the lumbar spine.  The physician who conducted the examination opined that the lower back strain was likely ("at least as likely as not") related to the in-service back injury based on the fact that the Veteran had sustained a significant fall in service.  He noted that the scoliosis was present at the time of the injury and may have contributed to the chronic recurrent muscle pain and that X-rays following the fall revealed no bone or disc disease at that time.  Despite this opinion, however, the Veteran was apparently not diagnosed as having a lower back strain during the October 2009 VA examination.
	
The examiner also opined that the degenerative disc disease of the lumbar spine was not likely ("less likely than not") related to the in-service injury.  He reasoned that the disease process developed many years after service.  

In August 2010, The Board attempted to obtain an expert medical opinion through the Veterans Health Administration in accordance with the provisions of 38 C.F.R. § 20.901(a) (2010).  A VA orthopedic surgeon reviewed the Veteran's claims file and opined that it was not likely that his current lower back disability had its onset in service.  He reasoned that although the Veteran's reported fall in service may have caused him to have problems with his lower back, there was no historical evidence to substantiate his claim that he sustained a fall in service other than his own reports.  

The surgeon elaborated that only documented treatment for back injuries were the three occasions during which the Veteran was treated prior to his reported fall.  He underwent back surgery in 1979 and the passing of time probably caused his persistent lower back symptoms.  Overall, a review of the claims file did not reveal any medical evidence that the Veteran was injured due to a fall in service as there was no evidence of any evaluation by a physician at that time.

In March 2011, the VA physician who provided the August 2010 opinion reported that he had "no idea" whether the Veteran's current lower back disability was related to any in-service injury.

The October 2005, October 2009, and August 2010 opinions are all entitled to little, if any, probative weight because none of them reflect consideration of the Veteran's reports of his injuries and symptoms.  They are all primarily based on a lack of medical evidence to substantiate the Veteran's reports of a fall in service and do not take into account his reports of a continuity of lower back symptoms since service.  

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The VA physician's March 2011 statement, while not sufficient to support a definitive conclusion that the Veteran's current lower back disability either is or is not related to service, at least supports a conclusion that such a relationship may exist.

In sum, there is evidence of a current lower back disability and in-service lower back injuries, and the Veteran has reported that he has experienced lower back symptoms ever since service.  The Veteran is competent to report the symptoms of his lower back disability, such as pain, as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Although the Veteran has provided some varying statements concerning the onset of his post-service lower back symptoms (i.e. that they began on dates after 1972), the evidence reflects that he reported and was treated for lower back problems as early as 1972.  Although there is no contemporaneous medical evidence of a lower back disability in the years immediately following service, there is no affirmative evidence to explicitly contradict his reports and they are otherwise generally consistent with the evidence of record.  The Board therefore finds that his reports are credible.  

As there is evidence of in-service lower back injuries and a current lower back disability and evidence of a continuity of symptomatology since service, the evidence is at least in equipoise as to whether there is a link between the current lower back disability and service.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed lower back disability; namely functional scoliosis, mild narrowing of the L5/S1 disc space, probable L5-S1 disc herniation, spondylolysis of the L5 vertebra on the left, a chronic lumbosacral strain, status post lumbar laminectomy, and degenerative disease of the lumbar spine; have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a lower back disability is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


